Citation Nr: 1219766	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-29 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation (rating) in excess of 30 percent for status post removal of great toenail and spur of the right foot (right foot disability).  

2.  Entitlement to an increased evaluation (rating) in excess of 30 percent for status post removal of great toenail and spur of the left foot (left foot disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1980 to September 1980, from March 1991 to July 1991, and from November 1991 to March 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted 10 percent ratings for status post removal of great toenail and spur of the right foot and status post removal of great toenail and spur left foot.  

In a June 2008 Decision Review Officer (DRO) decision, the RO granted 30 percent ratings for the service-connected status post removal of great toenail and spur of the right foot and status post removal of great toenail and spur of the left foot, for the entire rating period on appeal.  Although the RO granted higher 30 percent ratings for the service-connected disabilities for the entire rating period, inasmuch as higher ratings are available, and a veteran is presumed to seek the maximum available benefit for a disability, the claims for higher disability ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's status post removal of great toenail and spur of the right foot has been manifested by severe symptomatology with no evidence of loss of use of the right foot.  

2.  Throughout the rating period on appeal, the Veteran's status post removal of great toenail and spur of the left foot has been manifested by severe symptomatology with no evidence of loss of use of the left foot.  



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 30 percent for status post removal of great toenail and spur of the right foot have not been met for any period.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5284, 7819 (2011).

2.  The criteria for an increased evaluation in excess of 30 percent for status post removal of great toenail and spur of the left foot have not been met for any period.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5284, 7819 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely March 2007 letter, the Veteran was informed of the requirements needed to establish increased evaluations for the status post removal of great toenail and spur of the right foot and status post removal of great toenail and spur of the left foot.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Veteran has been afforded an adequate examination on the issues of increased ratings for status post removal of great toenail and spur of the right foot and status post removal of great toenail and spur left foot.  VA provided the Veteran with an examination in May 2007.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of range of motion after repetition.  Additionally, there has not been a factual assertion of worsening of the disabilities since the May 2007 examination.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issues of increased ratings for the service-connected status post removal of great toenail and spur of the right foot and status post removal of great toenail and spur left foot.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a VA examination report, and the Veteran's statements.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected status post removal of great toenail and spur of the right foot and status post removal of great toenail and spur of the left foot have been rated as 30 percent disabling, each, under Diagnostic Codes 7819-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27.  

Effective August 30, 2002, Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, or 7804), or rated on impairment of function (Diagnostic Code 7805).  The Board also notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  
Under Diagnostic Code 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe injury.  A 30 percent rating is warranted for a severe injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a.  

The Board will also consider whether this case presents other evidence that would support a higher rating on the basis of additional limitation of motion or functional limitation due to weakness, excess fatigability, incoordination, or pain on movement of a joint, swelling, deformity, or atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  Functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  
38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does not require a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Left and Right Foot Disabilities

The Veteran is in receipt of 30 percent ratings for status post removal of the great toenail and spurs of the right and left foot for the entire rating on appeal, under the provisions of 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 7819-5284.  She contends that her service-connected bilateral foot disabilities are manifested by increased pain.  On a VA Form 9, the Veteran asserted that she was born with this deformity in each great toe, which has caused problems in retaining employment.  

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claims for increased evaluations in excess of 30 percent for service-connected status post removal of the great toenail and spur of the right and left foot for the entire increased rating period on appeal.  For the entire rating period, even with considerations of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected status post removal of the great toenail and spurs of the right and left foot are not manifested by actual loss of use of either foot or exhibit scars that are deep, nonlinear, superficial, unstable, painful, or cause limitation of motion.  

In May 2007, the Veteran underwent a VA examination for the service-connected status post removal of the great toenails and spurs of the right foot and the left foot.  She reported having bilateral foot problems in service and had surgery to correct the problems.  Since discharge from service, she stated that the pain has worsened and even taking Naproxen four times a day had only been effective for a few hours.  She admitted to pain in the inner aspect of both feet from the great toe back, stiffness in both great toes, fatigability in both great toes, and lack of endurance in both great toes, all while standing and walking.  She denied having swelling, heat, redness, weakness, or flare-ups of foot joint disease.  She admitted to being able to stand for up to one hour and walk for only more than a few yards.  The Veteran informed the examiner that she previously wore orthotic inserts due to the status post removal of the great toenails and spurs of the right and left foot, but had been unable to replace them.  

Physical examination testing of the feet in May 2007 revealed an antalgic gait with painful motion and tenderness of the great left toe, inner aspect of the left foot toes to heel, and right great toe.  The VA examiner stated that there was no object evidence of instability, weakness, abnormal weight bearing, hammertoes, pes cavus, flat foot, hallux valgus, hallux rigidus, skin foot abnormality, vascular foot abnormality, or muscle atrophy.  Range of motion testing of the left great toe revealed flexion of the left metatarsalphalangeal (MTP) joint from 10 to 15 degrees with extension from 10 to 50 degrees.  Range of motion testing for the right great toe reflected extension to 10 degrees with the examiner noting that she was unable to flex the right great toe MTP joint at all.  

With regards to scarring, the VA examiner in May 2007 reported no scarring associated with the feet, but noted that the skin surrounding the nail on the distal and inner aspect bilaterally appeared hypertrophic, up over the level of the toenails, and demonstrated tenderness on palpation.  The VA examiner noted pain with palpation bilaterally, distally and laterally at the bilateral great toenail beds.  There was no adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, skin ulceration, or skin breakdown.  The examiner diagnosed residuals of removal of bilateral foot spurs and residuals of bilateral great toenail removal.  The VA examiner assessed that the service-connected status post removal of great toenails and spurs of the right and left foot cause problems with lifting and carrying, lack of stamina, weakness, fatigue, pain, decreased strength in the lower extremity, and painful itching in the bilateral toenail area.  

Based upon these findings, the Board finds the assignment of ratings in excess of 30 percent for status post removal of great toenail and spur of the right foot and status post removal of great toenail and spur of the left foot are not warranted for the rating period on appeal.  The record contains no evidence that the Veteran has impairment that more nearly approximates loss of use of the feet.  The VA examination report and the Veteran's own statements indicate that the Veteran is able to walk, albeit with significant pain.  The Board notes that such pain upon walking is contemplated by the 30 percent rating under Diagnostic Code 5284.  40 percent ratings are not warranted for loss of use of either foot.  In fact, none of the diagnostic codes applicable to the feet (Diagnostic Code 5276 to 5284) provide a rating in excess of 30 percent for one foot absent evidence of loss of use of the foot.  

The Board has also considered whether the disabilities warrant higher (or separate) ratings under the criteria for rating skin disorders.  However, the affected areas fall substantially short of what is required for a compensable rating under Diagnostic Code 7819 as the May 2007 VA examiner noted no evidence of scarring associated with the service-connected foot disabilities.  See 38 C.F.R. § 4.118.  Furthermore, the functional limitations due to tenderness noted do not warrant a separate rating as a skin disability because the pain and functional limitations shown are compensated under Diagnostic Code 5284.  Rating such impairment separately as skin disability would violate the prohibition against pyramiding in 38 C.F.R. § 4.14 (2011) (the evaluation of the same manifestation under different diagnoses is to be avoided).   

In considering the applicability of other Diagnostic Codes related to the feet, the Board finds that Diagnostic Code 5030, contemplating degenerative arthritis; Diagnostic Code 5010, contemplating traumatic arthritis; Diagnostic Code 5277, contemplating weak foot; Diagnostic Code 5278, contemplating claw foot; Diagnostic Code 5279 contemplating Morton's disease; Diagnostic Code 5280, contemplating unilateral hallux valgus; Diagnostic Code 5281, contemplating severe unilateral hallux rigidus; Diagnostic Code 5282, contemplating hammer toe; or Diagnostic Code 5283, contemplating malunion or nonunion of the tarsal or metatarsal bones, are not applicable as the evidence of record is silent for evidence of such or the diagnostic codes do not provide potentially higher disability ratings in excess of 30 percent.  Accordingly, these Diagnostic Codes may not serve as bases for an increased disability rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2011).  

For these reasons, the Board finds that the Veteran is not entitled to ratings greater than 30 percent for her service-connected status post removal of great toenail and spur of the right foot and status post removal of great toenail and spur of the left foot.  In reaching this conclusion, the Board has considered whether the evidence shows that the Veteran has any additional limitation of motion due to pain, weakness, fatigue or other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  In reviewing the evidence, in the May 2007 VA examination report, the Veteran reported pain, fatigability, lack of endurance, and stiffness associated with the bilateral foot disabilities.  Yet, in examining the feet, the VA examiner found evidence of pain and tenderness, but no swelling, instability, weakness, or abnormal weight bearing, including no limitation of motion that more nearly approximated actual loss of use of the feet.  The VA examiner also noted that the Veteran has not experienced flare-ups of a joint disease of the feet.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the additional loss of function (i.e., motion) of the feet due to pain or flare-ups of pain, or any such additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms, is not to a degree to more nearly approximate loss of use of the feet.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  As such, the overall disability picture is not characterized by additional functional loss such as to enable the conclusion that the Veteran's disability picture most nearly approximates the next-higher ratings of 40 percent under Diagnostic Code 5284 for any period.  38 C.F.R. § 4.71a.   

The Board again notes that the Veteran's current 30 percent ratings are based upon severe foot disability symptomatology, which includes foot pain, so contemplates the limitations of foot function caused by foot pain.  The 30 percent rating is the highest rating for a foot disability involving a single foot, short of a finding of actual loss of use of the foot.  While the Veteran experiences an antalgic gait while walking, as previously mentioned, severe pain upon use is contemplated by the 30 percent ratings currently assigned under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  

Based on the evidence of record, the Board finds that the Veteran's service-connected status post removal of great toenail and spur of the right foot and status post removal of great toenail and spur of the left foot do not meet the criteria for ratings in excess of 30 percent, as the evidence does not show loss of use of the feet nor evidence of scarring, as required for a higher rating under any of the applicable diagnostic codes.  38 C.F.R.  § 4.71a.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased ratings for status post removal of great toenail and spur of the right foot and status post removal of great toenail and spur of the left foot, and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's status post removal of great toenails and spurs of the feet with the established criteria found in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected status post removal of great toenail and spur of the right foot and status post removal of great toenail and spur of the left foot.  The criteria specifically provide for ratings based on the presence of severe symptomatology, and limitation of motion of the foot, including severe pain upon use, that is not equivalent to the loss of use of the foot.  The schedular rating criteria for rating the disabilities of the feet incorporate various orthopedic factors that limit motion or function of the feet or ankles.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca.  Because the schedular rating criteria are adequate to rate the disabilities, 

there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular ratings have not been met.  38 C.F.R. § 3.321(b)(1).  


ORDER

An increased evaluation (rating) in excess of 30 percent for status post removal of great toenail and spur of the right foot is denied.  

An increased evaluation (rating) in excess of 30 percent for status post removal of great toenail and spur of the left foot is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


